The opinion of the court was delivered by
Strong, J.
The plaintiff in error has no reasonable cause of complaint. The object of the issue was to inform the conscience of the court. It was competent for the Common Pleas to direct not only what should be tried, but the form of the issue, and who should be the parties to it. The court might have directed that an issue should be formed between the plaintiff and .each of the creditors who were contesting his judgment, or it might have ordered it to be tried between fictitious parties, as is sometimes done. So, the conduct of the trial of such issues is peculiarly under the control of the court. Even the parties may be ordered to be examined. Feigned issues, directed by a chancellor, are totally unlike suits at common law, so far as relates to their form and parties. It is not for the plaintiff to say who shall be the defendant.
The present is not then, as is supposed, the case of granting separate trials to defendants in a civil action. The issue was ordered between the plaintiff and the three defendants against whom it was tried. Other defendants were afterwards permitted to join, but when the trial came on, it was found that trying the issue in the amended form might not ascertain the fact which the court sought to discover. They therefore directed it to be tried as it was originally ordered. In this we discover' no error.
Judgment affirmed.